PER CURIAM.
The warrant of execution of the District Court dated 10-12-88 is vacated inasmuch as it does not conform to R.S. 15:567 (Conditions Precedent to Execution).
R.S. 15:567 and this Court’s decree contained in its opinion of April 11, 1988 dictate that the District Court not issue a warrant commanding the Secretary of the Department of Safety and Corrections to cause the execution of the person condemned as provided by law until:
(a) defendant fails to petition the U.S. Supreme Court timely for certiorari,
(b) that court denies his petition for cer-tiorari,
(c) having filed for and been denied cer-tiorari defendant fails to petition the U.S. Supreme Court timely under their prevailing Rules for rehearing of denial of certiorari, or
(d) that court denies application for rehearing.
Not even the first of the foregoing conditions has been satisfied, for Relator has until 11-21-88 to petition to the U.S. Supreme Court for certiorari.
The reason for this Court’s order in its opinion of 4-11-88 and for similar orders in death penalty cases where both conviction and sentence have been affirmed by this Court is to prevent what the District Court has done in this case, that is, issuance of a warrant of execution prematurely.